DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Simon on 2/12/2021.
The application has been amended as follows: 
Claim 46 between line 2 and 3 insert –one or more sensor devices each of which is configured as the sensor device of claim 28;—
Claim 46 lines 4 between “from” and “one” insert –the—
Claim 46 lines 4-5 delete “each of which isconfigured as the sensor device of claim 28”
Claim 47 line 7 after “CBM domain” insert --, wherein the one or more carbohydrate-based compositions include one or more of the following: oxidized cellulose, nano-cellulose, regenerated cellulose, or crystalline cellulose—

Allowable Subject Matter
Claims 28-47 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or fairly suggest a sensor device for use in detection of one or more proteins, the sensor device comprising: at least one sensing unit carrying one or more 
The closest prior art, Beauregard  et al (US 2017/0115267) teach a lignocellulosic polymer sensor using binding modules such as carbohydrate biding modules (CBM).  Crystalline cellulose is described as a target of the sensor (Table 1, Para. 0081).  Beauregard is silent to immobilization of the carbohydrate based compositions that include oxidized cellulose, nano- cellulose, regenerated cellulose, or crystalline cellulose. Kobayashi et al, US 2020/0088737 (filed on 1/25/2017), teach detecting glycoprotein using sugar binding compound antibody on a crystal oscillator microbalance (Para. 0066) and the use of cellulose for support for immobilizing the glycoprotein (Par. 0047). Kobayashi is silent to immobilization of the carbohydrate based compositions that include oxidized cellulose, nano- cellulose, regenerated cellulose, or crystalline cellulose. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dennis White/Primary Examiner, Art Unit 1798